
	
		III
		111th CONGRESS
		2d Session
		S. RES. 525
		IN THE SENATE OF THE UNITED STATES
		
			May 13, 2010
			Mr. Lieberman (for
			 himself, Mr. Levin,
			 Mr. McCain, Mr.
			 Kerry, and Mr. Lugar)
			 submitted the following resolution; which was considered and agreed
			 to
		
		RESOLUTION
		Expressing sympathy to the families of
		  those killed in the sinking of the Republic of Korea Ship Cheonan, and
		  solidarity with the Republic of Korea in the aftermath of this tragic
		  incident.
	
	
		Whereas on March 26, 2010, the Republic of Korea Ship
			 (ROKS) Cheonan was sunk by an external explosion in the vicinity of Baengnyeong
			 Island, Republic of Korea;
		Whereas of the 104 members of the crew of the Republic of
			 Korea Ship Cheonan, 46 were killed in this incident, including 6 lost at
			 sea;
		Whereas on April 25, 2010, the Government of the Republic
			 of Korea commenced a five-day period of mourning for these 46 sailors;
		Whereas the Government of the Republic of Korea continues
			 to lead an international investigation into the circumstances surrounding the
			 sinking of the Republic of Korea Ship Cheonan;
		Whereas the alliance between the United States and the
			 Republic of Korea has been a vital anchor for security and stability in Asia
			 for more than 50 years; and
		Whereas the United States and the Republic of Korea are
			 bound together by the shared values of democracy and the rule of law: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)expresses its
			 sympathy and condolences to the families and loved ones of the sailors of the
			 Republic of Korea Ship (ROKS) Cheonan who were killed in action on March 26,
			 2010;
			(2)stands in
			 solidarity with the people and the Government of the Republic of Korea in the
			 aftermath of this tragic incident;
			(3)reaffirms its
			 enduring commitment to the alliance between the Republic of Korea and the
			 United States and to the security of the Republic of Korea;
			(4)urges the
			 continuing full cooperation and assistance of the United States Government in
			 aiding the Government of the Republic of Korea as it investigates the cause of
			 the sinking of the Republic of Korea Ship Cheonan;
			(5)urges the
			 international community to provide all necessary support to the Republic of
			 Korea as the Government of the Republic of Korea investigates the sinking of
			 the Republic of Korea Ship Cheonan; and
			(6)further urges the
			 international community to fully and faithfully implement all United Nations
			 Security Council Resolutions pertaining to security on the Korean Peninsula,
			 including United Nations Security Council Resolution 1695 (2006), United
			 Nations Security Council Resolution 1718 (2006), and United Nations Security
			 Council Resolution 1874 (2009).
			
